PER CURIAM.
In 1938 appellant was convicted on six indictments charging assault with intent to kill, assault with a dangerous weapon, and robbery. He entered upon service of his sentence at the D. C. Reformatory at Lorton, Virginia. In July, 1947, last year, he filed a petition for. a writ of habeas corpus, which was granted. Hearing was had, findings made, the writ discharged, and the petition dismissed. The present appeal is from that judgment.
Upon the authority of McAffee v. Clemmer, - U.S.App.D.C. -, 171 F.2d 131, which in turn is based upon Ahrens v. Clark, 335 U.S. 188, 68 S.Ct. 1443, the judgment of the District Court is affirmed. That court had no jurisdiction to entertain the petition.
Affirmed.